Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.        The drawings are objected to because:
In FIG. 2, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIG. 2 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 308 (FIGS. 3A and 3B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: 
In p. 1, line 22, “each a plurality of cells” should be --each of a plurality of cells-- to correct a typo.
In p. 11, lines 4-5, “if the next model models” should be --if the next model-- to correct a typo.
In p. 12, line 1-2, it states: “Further to the above example as shown in Fig. 4, once in the state machine 400 may transition from the charge relaxation state 406 back to the charging state 402 or instead to the discharging state 404.” It appears to be an incomplete sentence. It is unclear whether it is intended to be --Further to the above example as shown in Fig. 4, .--.
Appropriate correction is required.

Claim Objections
5.	Claims 20-37 are objected to because of the following informalities:  
In claim 20, line 4, “a first, a second and a third battery cell equivalent model” should be --a first, a second and a third battery cell equivalent models-- to correct a grammatical error.
In claim 20
In claim 20, lines 10-12, “the step begging with “estimating (S4)” should be in a separate line.
In claim 20, line 17, “the first, the second and the third battery cell equivalent model” should be --the first, the second and the third battery cell equivalent models-- to correct a grammatical error.
In claim 22, line 1, “the provision” should be --a provision-- to avoid the issue of lack of antecedent basis.
In claim 30, lines 1-2, “the first (402), the second (404) and the third operational state (406)” should be --the first (402), the second (404) and the third operational states (406)-- to correct a grammatical error.
In claim 33, line 4, “a first, a second and a third battery cell equivalent model” should be --a first, a second and a third battery cell equivalent models-- to correct a grammatical error.
In claim 33, line 5, “relates” should be --relate-- to correct a grammatical error.
In claim 33, line 14, “the subsequently applied battery cell equivalent model” should be --a subsequently applied battery cell equivalent model-- to avoid the issue of lack of antecedent basis.
In claim 33, line 16, “the first, the second and the third battery cell equivalent model” should be --the first, the second and the third battery cell equivalent models
In claim 37, line 6, “a first, a second and a third battery cell equivalent model” should be --a first, a second and a third battery cell equivalent models-- to correct a grammatical error.
In claim 37, line 7, “relates” should be --relate-- to correct a grammatical error.
In claim 37, lines 16-17, “the subsequently applied battery cell equivalent model” should be --a subsequently applied battery cell equivalent model-- to avoid the issue of lack of antecedent basis.
In claim 37, line 18, “the first, the second and the third battery cell equivalent model” should be --the first, the second and the third battery cell equivalent models-- to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25, 26, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 25, it recites “the circuit model” in line 1. However, there is at least three circuit models (according to claim 24, one for each of the battery equivalent models). It is unclear which circuit model is referred to. For examination purpose, “wherein the circuit model is an RC based circuit model (300, 315)” is assumed to be --wherein each of the circuit models is an RC based circuit model (300, 315)--.

Regarding claim 31, it recites “further comprising a fourth operational state (408) for the battery cell and a corresponding fourth battery cell equivalent model.” However, it is unclear how a method can “further comprising a fourth operational state (408) for the battery cell and a corresponding fourth battery cell equivalent model.” For examination purpose, it is assumed to be --further comprising determining if the battery cell is in a fourth operational state (408) for the battery cell and forming a corresponding fourth battery cell equivalent model--.

Regarding claim 32, it recites “wherein the third operational state (406) is a charge relaxation battery cell equivalent model and the fourth operational state (408) is a discharge relaxation battery cell equivalent model.” It is unclear how an operational state can be a battery equivalent model. For examination purpose, it is assumed to be -- corresponds to a charge relaxation battery cell equivalent model and the fourth operational state (408) corresponds to a discharge relaxation battery cell equivalent model--.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 20-24, 27, 28, 30, 31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over BALASINGAM et al. (US 20140244193 A1; cited in IDS; hereinafter “BALASINGAM”).

	Regarding claim 20, BALASINGAM teaches a computer-implemented method of estimating a charge state for a battery cell (i.e., “the BFG 115 may be configured to calculate a state of charge (SOC) …  of the battery 105”; see [0032]) comprised with a vehicle (100, 102) (i.e., “System 100 may be … an automobile”; see [0035]), the vehicle (100, 102) further comprising a battery management arrangement (200) (i.e., “a battery management system (BMS) 110”; see [0031]) further comprising a control unit (202) (i.e., “the BMS 110 includes … a battery fuel gauge (BFG) 115. The BFG 115 includes a memory 230, a processor 235 and a controller 240”; see [0033]) , the method comprising: 
forming (S1) a first, a second and a third battery cell equivalent model for the battery cell, where the plurality of battery equivalent models relates to a first (402), a second (404) and a third (406, 408) operational states for the battery cell, respectively (i.e., “Data from the offline data collection module 555 may be used in the offline parameter estimation module 545 to determine and/or calculate parameters ( e.g., values for components associated with the aforementioned equivalent models)”; see [0042];  “several operational modes may be defined or characterized. In an example implementation, four operational modes associated with a battery and the system using the battery are described below”; see [0049]-[0053] and FIGS. 13A-D); 
measuring (S2) an intermediate electrical current value of the battery cell (i.e., “receives an input (e.g., voltage and/or current signals from a battery and/or a load)”; see [0036]); 
determining (S3), by the control unit (202) and based on the intermediate electrical current value, if the battery cell is in the first (402), the second (404) or the third (406, 408) operational state for the battery cell (i.e., “The operational mode module 605 may be configured to determine an operational mode (of a battery) based on at least one input from the battery 105 and/or at least one input from the load 615. The at least one input may be based on at least one of a current and a voltage associated with at least one of the battery 105 and the load 615.”; see [0048]); 
estimating (S4), by the control unit (202), the charge state for the battery cell based on the battery cell equivalent model corresponding to the determined operational state ((i.e., “The equivalent model is then used to calculate a state of charge (SOC) by the state of charge calculator block 315… Each equivalent model may be based on an operational mode of the battery (or an equivalent battery)”; see [0036]); “The model selection module 610 may select an equivalent model ( or mathematical equivalent thereof) based on the determined operational mode. For example, the model selection module 610 may generate a query term used to search equivalent model library 305”; see [0048];), and: 

characterized in that the first, the second and the third battery cell equivalent model correspond to a charge battery equivalent model (i.e., “a third operational mode… the battery 105 may be being charged utilizing a constant current”; see [0052]), a discharge battery cell equivalent model (i.e., “a first operational mode… the load 615 may be utilizing a relatively high voltage with a dynamic or varying current draw (or a high voltage load drawing variable current)”; see [0050]) and a relaxation battery cell equivalent model, respectively (i.e., “a fourth operational mode, the battery 105 may be attached to a relatively low voltage load. Alternatively, the battery 105 may be in a cyclical rest state”; see [0053]).
BALASINGAM does not explicitly discloses:
identifying (S5), by the control unit (202), a transition between operational states (402, 404, 406, 408).
But since BALASINGAM teaches identifying the battery operational modes for seamless SOC tracking (see [0156]), It would have been obvious to one of ordinary skill 

Regarding claim 21, BALASINGAM further teaches:
wherein the charge state is at least one of a state of charge (SOC) and a state of energy (SOE) (i.e., “calculate a state of charge (SOC)”; see [0036]).

Regarding claim 22, BALASINGAM further teaches:
wherein the provision of the output parameter from the previously applied battery cell equivalent model as the input parameter for the subsequently applied battery cell equivalent model provides for hysteresis in the transition between operational states (402, 404, 406, 408) (i.e., “the estimation module 510 models hysteresis as an error in the OCV of the battery 105 and employs a combination of real time, linear parameter estimation and SOC tracking technique to compensate for the error in the OCV”; see [0045]).

Regarding claim 23
wherein the output/input parameter (i.e., “SOC”) is based on an electrical current value for the battery cell (note that the SOC is calculated based on the selected equivalent mode, which is based on the input current; see [0036]).

Regarding claim 24, BALASINGAM further teaches:
wherein each of the plurality of battery equivalent models for the battery cell is represented by a circuit model (see FIGS. 13A-D).


Regarding claim 27, BALASINGAM further teaches:
wherein each of the plurality of battery equivalent models for the battery cell is different from each other (see FIGS. 13A-D).

Regarding claim 28, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 BALASINGAM does not explicitly discloses:
estimating an intermediate temperature of the battery cell.
 But BALASINGAM further teaches:
displaying an intermediate temperature of the battery cell (see FIG. 18);
tracking SOC based on temperatures (see [0375]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a step of estimating an intermediate temperature of 

Regarding claim 30, BALASINGAM further teaches:
wherein the first (402), the second (404) and the third operational state (406) for the battery cell are arranged as a state machine (400) (i.e., “operational mode module 605”; see [0048] and FIG. 6).

Regarding claim 31, BALASINGAM further teaches:
a fourth operational state (408) for the battery cell and a corresponding fourth battery cell equivalent model (i.e., “a second operational mode, the battery 105 may be attached to a dynamic load and/or a variable voltage load”; see [0051] and FIG. 13B).

Regarding claim 33, the claim recites the same substantive limitations as claim 20 and is rejected using the same teachings. 

	Regarding claim 34, the claim recites the same substantive further limitations as claim 21 and is rejected using the same teachings. 

	Regarding claim 35
a vehicle comprising the battery management arrangement (200) according to claim 33 (i.e., “System 100 may be … an automobile”; see [0035]; “the system 100 includes … a battery management system (BMS) 110”; see [0031]).

Regarding claim 36, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
BALASINGAM does not explicitly discloses:
wherein the vehicle is at least one of a pure electrical vehicle (PEV) and a hybrid electric vehicle (HEV).
However, it is well-known for a PEV or HEV to have a battery management arrangement for monitoring and/or controlling the battery operation. It would have been obvious to one of ordinary skill in the art at the time the application was filed to implement the battery management arrangement in a PEV or HEV, as claimed. The motivation would be to help monitoring and/or controlling the battery operation in a battery-powered PEV or HEV (see BALASINGAM, [0003], [0030], [0035])

Regarding claim 37, the claim recites the same substantive limitations as claim 20 and is rejected using the same teachings. 

Allowable Subject Matter
8.	Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 29, the closest prior art of record fails to teach the features: ‘determining a proportion rate based on the estimated charge state and the estimated temperature, and - using the proportion rate in relation to the subsequently applied battery cell equivalent model for estimating the charge state,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that BALASINGAM teaches deriving expressions for weights based on the variances and covariances across times of the updated SOC tracking and the current measurement error standard deviation (see [00258]). However, it does not teach or suggest the above indicated features.

9.	Claims 25 and 32 are rejected under 35 USC 112(b), but would be allowable based on the assumptions made for examination purposes indicated above.

Regarding claim 25, the closest prior art of record fails to teach the assumed features: ‘wherein each of the circuit models is an RC based circuit model (300, 315),” in combination with the rest of the claim limitations as claimed and defined by the Applicant. BALASINGAM teaches circuit models of non-RC circuit models (e.g., FIGS. 

Regarding claim 32, the closest prior art of record fails to teach the assumed features: “wherein the third operational state (406) corresponds to a charge relaxation battery cell equivalent model and the fourth operational state (408) corresponds to a discharge relaxation battery cell equivalent model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. BALASINGAM teaches four operational modes and corresponding battery equivalent models to reflect (1) very light loading or rest state, (2) constant current or low frequency loading, (3) dynamic loads and (4) varying heavy loads (see [0153]). There is no teaching or suggestion for a discharge relaxation battery cell equivalent model. 

Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barsukov (US 20090295397 A1) teaches a method for determining battery parameters following active operation of the battery, involving recording or analyzing voltage response in real time when a load of a battery powered device is removed or significantly reduced; and finding the parameters of a battery's equivalent circuit by fitting recorded or real time voltage response to a model function. The model function may describe the equivalent circuit voltage response to the load transition through equivalent circuit parameters. Response of battery voltage to load application or load 
Pei et al. (“Development of a voltage relaxation model for rapid open-circuit voltage prediction in lithium-ion batteries” Journal of Power Sources 253 (2014) 412-418) teaches a rapid OCV prediction method based on a second-order resistance-capacitance (RC) model, involving developing a voltage relaxation model from experimental investigation of the relationship between the open-circuit time and the relaxation time (i.e., the time constant) of the diffusion RC circuit in the second-order RC model.
EGURO et al. (JP 3732465 B2) teaches a method of monitoring the state of a railway vehicle storage battery, involving determining operational state of charge, discharge, or standby based on the polarity of the current data.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857